The offense is failure to stop and render necessary aid; the punishment, confinement in the penitentiary for one year.
On April 1, 1936, we rendered an opinion herein reversing the judgment of conviction. On the following day the State's attorney before this court filed a motion to dismiss the appeal on the ground that, since his conviction and pending the appeal herein, appellant has escaped and is now at large. Attached to the motion is the affidavit of the sheriff of Bastrop County to the effect that on the 29th of August, 1935, appellant escaped from his custody and from the jail of Bastrop County; that he has not been apprehended, and is still at large.
Under the terms of Art. 824, C. C. P., as amended, this court is without jurisdiction. Hence we must dismiss the appeal. Antwine v. State, 13 S.W.2d 847.
The original opinion reversing the judgment of conviction is withdrawn.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.